Title: From Alexander Hamilton to Joseph Ward, 6 May 1793
From: Hamilton, Alexander
To: Ward, Joseph


Treasury DepartmentMay 6. 1793.
Sir
Some very serious difficulties incident to the species of paper mentioned in your letter of the 18th of February last, which produced a real embarrassment in my mind as to a mode of treating them, at once proper and safe, have been the principal causes of the delay which has happened in reporting upon the Petitions relating to that subject.
It was nevertheless fully my intention to have done it at the last Session, but circumstances not unknown which unexpectedly intervened to occupy my time put it out of my power.
I regret any inconveniences which may have resulted to the holders of the paper.
With much consideration & esteem,   I am, Sir, your Obed Servant
A Hamilton
Joseph Ward Esqr.
